              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  Case No. 20-CR-160-JPS-JPS
 v.

 TRAVON POWELL,
                                                                ORDER
                     Defendant.


      On November 23, 2020, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Counts One, Two, and Three

of a Four-Count Indictment. (Docket #11). The parties appeared via video

conference before Magistrate Judge Stephen Dries on December 14, 2020 to

conduct a plea colloquy pursuant to Federal Rule of Criminal Procedure 11.

(Docket #12). Defendant entered a plea of guilty as to Counts One, Two, and

Three charged in the Indictment. (Id.) After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Dries determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Docket #12 and #13).

      Thereafter,   Magistrate    Judge   Dries   filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #13). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure



  Case 2:20-cr-00160-JPS Filed 02/09/21 Page 1 of 2 Document 14
59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection. The Court has

considered Magistrate Judge Dries’ recommendation and, having received

no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Stephen Dries’ report and

recommendation (Docket #13) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 9th day of February, 2021.

                                       BY THE COURT:



                                       ____________________________________
                                       J. P. Stadtmueller
                                       U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00160-JPS Filed 02/09/21 Page 2 of 2 Document 14
